Citation Nr: 1809422	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-17 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected bilateral knee sprain.

2. Entitlement to service connection for a lumbar spine condition, to include as secondary to service-connected bilateral knee sprain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

Various service records appear to have been scanned into the electronic claims file in September 2015, after the March 2014 Statement of the Case (SOC).  However, these records were in fact received by the RO before the March 2014 SOC.  Accordingly, these service records are duplicative of evidence previously considered by the RO.  The Board may proceed with a decision.  

In March 2014 correspondence, the Veteran requested an RO hearing.  A hearing before a Decision Review Officer (DRO) was scheduled for August 2015 and the RO notified the Veteran accordingly in a July 2015 letter.  However, he failed to report for the scheduled hearing. 


FINDINGS OF FACT

1. The Veteran's bilateral hip condition is not the result of an injury or disease incurred in or aggravated by active service; it was not shown in service or within one year of service; and it is not secondary to his service-connected bilateral knee sprain.

2. The Veteran's lumbar spine condition is not the result of an injury or disease incurred in or aggravated by active service; it was not shown in service or within one year of service; and it is not secondary to his service-connected bilateral knee sprain.

CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hip condition, to include as secondary to service-connected bilateral knee sprain, have not been met.  38 U.S.C. §§ 1110, 1111, 1131, 1132, 1153, 1154, 5107, 7104 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).

2. The criteria for service connection for a lumbar spine condition, to include as secondary to service-connected bilateral knee sprain, have not been met.  38 U.S.C. §§ 1110, 1111, 1131, 1132, 1153, 1154, 5107, 7104 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent regulations for consideration were provided to the Veteran in the March 2014 SOC and will not be repeated here in full.  

After a full review of the record, the Board finds that both claims on appeal must be denied for the reasons discussed below.

I. Service Connection for a Bilateral Hip Condition

The Veteran claims service connection for a bilateral hip condition.  He primarily contends that this condition is secondary to his service-connected bilateral knee strain.  Specifically, he asserts that his bilateral knee symptoms require him to constantly shift his weight in order to ambulate, which affects his hips.  See March 2014 correspondence.

Initially, the Board concedes the presence of a current bilateral hip disability.  See September 2011 VA examination imaging report (showing degenerative changes in the bilateral hips).  However, the claim nonetheless must be denied.  The evidence does not show that this condition was incurred in or is directly related to active duty service.  Moreover, the weight of the most competent and persuasive evidence does not support a finding that this condition was caused or aggravated by his service-connected bilateral knee condition.

The Veteran is not entitled to service connection on a presumptive basis under the chronic disease presumption, which applies to arthritis.  See 38 C.F.R. §§ 3.303(b), 3.307(a).  His service treatment records do not show that any hip condition arose during service.  Moreover, the Veteran does not contend, and the evidence does not show, that any hip condition became manifest to a compensable degree within one year of discharge.  Indeed, the first recorded hip symptoms or diagnoses of record were during the pendency of the October 2010 service connection claim on appeal, about three decades after service.

Moreover, the evidence does not support a finding of continuity of symptomatology since service.  Although the Veteran reported other joint problems in his August 1981 separation report of medical history, he did not report any hip problems at that time.  He also filed multiple other service connection claims prior to the October 2010 service connection claims at issue in this appeal with no similar claim for a hip condition.  Had he indeed experienced continuity of hip symptoms since service, it is reasonable to expect that he would have reported it at those times.  In summary, any alleged continuity of symptomatology since service is not credible.

Therefore, the totality of the evidence does not show that a bilateral hip condition began in service or within one year after service; nor does the evidence show continuity of symptomatology following service.  Service connection for a bilateral hip condition is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Nor is the Veteran entitled to service connection on a direct basis, and the Veteran does not primarily contend this.  There is no competent evidence of record establishing that a bilateral hip condition was incurred in or is related to service.  

The Veteran's service treatment records were negative for any complaints, diagnoses, or treatment for a bilateral hip condition.  Indeed, an August 1979 report of medical examination found his lower extremities were normal.  In addition, although an August 1981 separation report of medical examination noted lower extremity abnormalities of the left knee, it did not note any such abnormalities of the hips.  The Veteran's representative's brief suggests that the Veteran had hip pain during service, but the brief also acknowledges that the Veteran did not report hip pain at that time.  Although the Veteran is competent to report in-service hip pain, the Board does not find this assertion credible because the Veteran reported multiple other orthopedic and joint symptoms during service (including knee issues), but not hip symptoms.  Furthermore, no post-service medical evidence suggests any link between his current bilateral hip condition (first diagnosed during the September 2011 VA examination) and service.  In summary, service connection on a direct basis for a bilateral hip condition is unwarranted.

Nor is the Veteran entitled to service connection on a secondary basis.  The weight of the most competent and persuasive evidence does not support a finding that this condition was caused or aggravated by his service-connected bilateral knee sprain.


In this regard, the Board affords the September 2011 VA examination report and negative medical opinion great probative value.  The examiner's conclusions were supported by a medical rationale and consistent with the verifiable facts regarding the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The VA examiner noted the absence of medical evidence to suggest that the Veteran's bilateral hip degenerative joint disease was the direct and proximate result of, or permanently worsened by, the service-connected knee conditions.  The examiner competently and persuasively explained that the Veteran's bilateral hip condition was multifactorial in origin, including the aging process.  Emphasis was placed on the fact that the Veteran was observed to have a normal gait.

The Board recognizes the Veteran's and his representative's contention that his bilateral hip condition was caused or aggravated by his service-connected bilateral knee condition.  While the Veteran is competent to report current hip symptoms such as pain, orthopedic disabilities are not susceptible to lay opinions on etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for a bilateral hip condition.  Accordingly, the Board affords more weight to the September 2011 VA examiner's opinion.

In summary, the Board finds that the Veteran's bilateral hip condition was not incurred in and is not etiologically related to service.  The Board also finds that this condition was not caused or aggravated by the service-connected bilateral knee condition.  Accordingly, service connection for this condition is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Service Connection for a Lumbar Spine Condition

The Veteran claims service connection for a lumbar spine condition.  He primarily contends that this condition is secondary to his service-connected bilateral knee strain.  Specifically, he asserts that his bilateral knee symptoms require him to constantly shift his weight in order to ambulate, which affects his low back.  See March 2014 correspondence.

Initially, the Board concedes the presence of a current lumbar spine disability.  See January 2006 VA imaging report (noting degenerative changes involving the spine); see also September 2011 VA examination imaging report (showing spondyloarthropathies to include psoriatic arthritis or Reiter's disease, and noting, "findings in the spine may merely represent osteophytes due to osteoarthritic changes").  However, the claim nonetheless must be denied.  The Veteran does not primarily contend and the evidence does not show that this condition was incurred in or is related to active duty service.  Moreover, the weight of the most competent and persuasive evidence does not support a finding that this condition was caused or aggravated by his service-connected bilateral knee condition.

The Veteran is not entitled to service connection on a presumptive basis under the chronic disease presumption, which applies to arthritis.  See 38 C.F.R. §§ 3.303(b), 3.307(a).  He does not primarily contend and the evidence does not show any low back condition during service.  Moreover, he does not contend and the evidence does not show that any low back condition became manifest to a compensable degree within one year of discharge.  Indeed, the first recorded low back symptoms or treatment of record were in private treatment records from June 1999, almost two decades after service.

Moreover, the evidence does not support a finding of continuous low back symptomatology since service, contrary to his suggestion otherwise.  See September 2011 VA examination, medical history (noting report of back pain "off and on over the years").  Although the Veteran reported various other orthopedic problems in his August 1981 separation report of medical history, he did not report any low back problems, including in response to an inquiry regarding recurrent back pain.  He also filed multiple other service connection claims prior to the October 2010 service connection claims at issue in this appeal with no similar claim for a low back condition.  Had he indeed experienced continuity of low back symptoms since service, it is reasonable to expect that he would have reported it at those times.  In summary, any alleged continuity of symptomatology since service is not credible.

Therefore, the totality of the evidence does not show that a low back condition began in service or within one year after service; nor does the evidence show continuity of symptomatology following service.  Service connection for a low back condition is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Nor is the Veteran entitled to service connection on a direct basis, and he does not primarily contend this.  There is no competent medical or lay evidence of record establishing that a low back condition was incurred in or is related to service.  

The Veteran's service treatment records were negative for any complaints, diagnoses, or treatment for a low back condition.  Indeed, at least two medical examination reports, including his August 1981 separation report of medical examination, noted his spine was normal.  The Veteran's representative's brief suggests that the Veteran had back pain during service, but the brief also acknowledges that the Veteran did not report back pain at that time.  Although the Veteran is competent to report in-service back pain, the Board does not find this assertion credible because he reported multiple other orthopedic symptoms during service, but not low back pain.  

Furthermore, no post-service medical evidence suggests a link between his present low back condition and service.  To the contrary, among the few post-service treatment records referencing orthopedic low back symptoms or treatment are summer 1999 private treatment records noting the Veteran's report of low back pain after a recent motor vehicle accident many years after service.  The Veteran's VA treatment records note some complaints of low back pain, but those records do not suggest that this orthopedic symptom may be related to service in any way.  The Board recognizes the Veteran's suggestion during the September 2011 VA examination that an unspecified medical provider told him at an unspecified time that his back pain may be due to his service-connected knee problems.  However, the Board gives that assertion no weight because it is not supported by his post-service VA or private medical records and it is too vague to be considered reliable.

In summary, service connection is not warranted on a direct basis because the evidence of record does not establish that the Veteran's low back condition was incurred in or is related to service.

Nor is the Veteran entitled to service connection on a secondary basis.  The weight of the most competent and persuasive evidence does not support a finding that his low back condition was caused or aggravated by his service-connected bilateral knee condition.

In this regard, the Board affords the September 2011 VA examination report and negative medical opinion great probative value.  The examiner's conclusions were supported by a medical rationale and consistent with the verifiable facts regarding the Veteran's condition.  See Nieves-Rodriguez, supra.  Specifically, the VA examiner concluded that the Veteran's degenerative changes of the spine were more likely than not due to the aging process as opposed to being the direct and proximate result of, or permanently worsened by, his service-connected knee condition.  The examiner also competently explained that the Veteran demonstrated an essentially normal gait pattern other than stiffness after arising from the seated position, which resolved after a few steps.  

The Board recognizes the Veteran's and his representative's contention that his low back condition was caused or aggravated by his service-connected bilateral knee condition.  While the Veteran is competent to report his current low back symptoms such as pain, spinal conditions are not susceptible to lay opinions on etiology.  See Kahana, supra; Jandreau, supra.  Therefore, the Board finds that the lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for a lumbar spine condition.  Accordingly, the Board affords more weight to the September 2011 VA examiner's opinion summarized above.

In conclusion, the Board finds that the Veteran's lumbar spine condition was not incurred in and is not etiologically related to service.  The Board also finds that this condition was not caused or aggravated by a service-connected condition.  Accordingly, service connection for this condition is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 Gilbert, supra.

III. Duties to Notify and Assist

The Veteran, by way of his representative, argues that the September 2011 VA examination is adequate for rating purposes.  Specifically, she states that the examiner did not provide sufficient rationale for the negative opinion that was provided.  The Board does not agree.  As discussed above, the examiner took into account the Veteran's lay history of having hip and back pain in service as well as the contention that his bilateral knee disability had caused or aggravated these conditions.  The examiner then went on to explain that the Veteran demonstrated a normal gait on physical examination, which belied the notion of the knees being the direct or proximate result or aggravating factor of his hip and back problems.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


	(ORDER ON NEXT PAGE)



ORDER

Service connection for a bilateral hip condition, to include as secondary to service-connected bilateral knee sprain, is denied.

Service connection for a lumbar spine condition, to include as secondary to service-connected bilateral knee sprain, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


